                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 DUANE GREGLEY,                                     )    CASE NO. 1:14-CV-971
                                                    )
                Petitioner,                         )
                                                    )    JUDGE DAN AARON POLSTER
        v.                                          )
                                                    )
 MAGGIE BRADSHAW,                                   )    OPINION & ORDER
                                                    )
                Respondent.                         )


       Before the Court’s is Petitioner Duane Gregley’s Motion for Certificate of Appealability,

Doc #: 20. In his Motion, Gregley repeats the same arguments that he has previously made to

this Court and the Sixth Circuit. See Mot. at 1-5. As the Court stated in its February 15, 2019

Opinion & Order denying Gregley’s Motion to Reopen Judgment, Doc #: 16, and its March 8,

2019 Opinion & Order denying Gregley’s Motion for Reconsideration, Doc #: 17, the Court will

not consider any additional filings from Gregley regarding his § 2254 Petition. Should Gregley

wish to appeal the Sixth Circuit’s denial of a certificate of appealability, he may do so to the

Supreme Court of the United States.

       IT IS SO ORDERED.
                                                        /s/Dan Aaron Polster Apr. 16, 2019
                                                        DAN AARON POLSTER
                                                        UNITED STATES DISTRICT COURT
